Cawley, Gillespie & Associates, Inc. petroleum consultants 9, SUITE 117 , SUITE 302 1, SUITE 625 AUSTIN, TEXAS 78729-1106 FORT WORTH, TEXAS 76102-4987 HOUSTON, TEXAS 77002-5008 512-249-7000 817- 336-2461 713-651-9944 www.cgaus.com CONSENT OF INDEPENDENT PETROLEUM ENGINEERS The undersigned hereby consents to the references to our firm in the form and context in which they appear in the Annual Report on Form 10-K of Sun River Energy Inc. for the year ended April 30, 2011.We hereby further consent to the use of information contained in our reports setting forth the estimates of revenues from Sun River Energy, Inc.’s oil and gas reserves as of April 30, 2011 and to the inclusion of our reports dated May 27, 2011. Sincerely, Cawley, Gillespie & Associates, Inc. Texas Registered Engineering Firm F-693 June 10, 2011 Cawley, Gillespie & Associates, Inc. petroleum consultants 1, SUITE 625 , SUITE 302 9, SUITE 117 HOUSTON, TEXAS 77002-5008 FORT WORTH, TEXAS 76102-4987 AUSTIN, TEXAS 78729-1106 713-651-9944 817-336-2461 512-249-7000 FAX 713-651-9980 FAX 817-877-3728 FAX 512-233-2618 Professional Qualifications of Robert D. Ravnaas, P.E. Executive Vice President of Cawley, Gillespie & Associates Mr. Ravnaas has been a Petroleum Consultant for Cawley, Gillespie & Associates (CG&A) since 1983, and became Executive Vice President in 1999.He has completed numerous field studies, reserve evaluations and reservoir simulation, waterflood design and monitoring, unit equity determinations and producing rate studies.He has testified before the Texas Railroad Commission in unitization and field rules hearings.Prior to CG&A he worked as a Production Engineer for Amoco Production Company.Mr. Ravnaas received a B.S. with special honors in Chemical Engineering from the University of Colorado at Boulder, and a M.S. in Petroleum Engineering from the University of Texas at Austin.He is a registered professional engineer in Texas, No. 61304, and a member of the Society of Petroleum Engineers (SPE), the Society of Petroleum Evaluation Engineers, the American Association of Petroleum Geologists and the Society of Professional Well Log Analysts.
